Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 03/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/641,844 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Yablon on 02/04/2022.
Claims 16 & 34 of the application have been amended as follows: 

16. (presently amended) A method for integrating heating and cooling fenestrations with 2architectural appearances, used in connection with a linear supply outlet system for efficiently 3passing air motivated by a small duct high velocity (SDHV) heating and cooling system into an 4indoor space, said method comprising: 5providing more than one active register, each said active register comprising: an active fenestration projection comprising a width thereof no smaller than 3/8" and no larger than 7/8", 4YACIPOOIUS culminating in an airflow opening at a forward extremity of said active register; an active register 8mounting flange recessed rearward of said airflow opening by an active register recess distance 9approximately equal to a thickness of an indoor space boundary material; and more than one 10duct connection fabricated to connect with an SDHV duct, and configured to pass air from the 11SDHV heating and cooling 

34. (presently amended) A method for integrating heating and cooling fenestrations with 2architectural appearances, used in connection with a linear supply outlet system for efficiently 3passing air motivated by a small duct high velocity (SDHV) heating and cooling system into an 4indoor space, said method comprising: 5providing at least one active register, each said active register comprising: an active 6fenestration projection comprising a width thereof no smaller than 3/8" and no larger than 7/8", 7culminating in an airflow opening at a forward extremity of said active register; an active register 8mounting flange recessed rearward of said airflow opening by an active register recess distance 9approximately equal to a thickness of an indoor space boundary material; at least one duct connection fabricated to connect with an SDHV duct, and configured to pass air from the SDHV 8YACIPOOIUSheating and cooling system through said airflow opening into the indoor space; and omitting any 12trim plate with a neck and fastener apertures of said plate for fastening through a wallboard slot 13to a separate mounting assembly of said active register to hold said mounting assembly flush 14against the interior finish; and 15providing at least one passive register-connector, each said passive register-connector 16comprising: a passive fenestration projection comprising a width thereof which is equal to said 17width of said active fenestration projection, culminating in a dummy opening at a forward 18extremity of said passive register-connector; a passive register-connector mounting flange 19recessed rearward of said dummy opening by a passive register-.

REASONS FOR ALLOWANCE

Claim 1 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of an active register as recited in Claim 1 specifically:
the arrangement, orientation, and functionality of the active register.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 12 and all dependent claims are allowed.
The art of record fails to render obvious the claimed combination of a passive-register connector as recited in Claim 12 specifically:
the arrangement, orientation, and functionality of the passive-register connector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 16 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of a method for integrating heating and cooling fenestrations with architectural appearances as recited in Claim 16 specifically:
the arrangement, orientation, and functionality of the active register.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 33 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of a linear supply outlet system as recited in Claim 33 specifically:
the arrangement, orientation, and functionality of the active register.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 34 and all dependent claims are allowed.
The art of record fails to render obvious the claimed combination of a method for integrating heating and cooling fenestrations with architectural appearances as recited in Claim 34 specifically:
the arrangement, orientation, and functionality of the active register.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762         

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762